F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 15 2005
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    OSCAR SABIDO VALDIVIA,

                Petitioner,

    v.                                                    No. 05-9501
                                                    (D.C. No. A 79-520-972)
    ALBERTO R. GONZALES, Attorney                     (Petition for Review)
    General, *

                Respondent.


                              ORDER AND JUDGMENT **


Before BRISCOE, BALDOCK, and McCONNELL, Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      On February 4, 2005, Alberto R. Gonzales became the United States
Attorney General. In accordance with Rule 43(c)(2) of the Federal Rules of
Appellate Procedures, Mr. Gonzales is substituted for John Ashcroft as the
Respondent in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      On January 20, 2005, we directed petitioner Oscar Sabido Valdivia to show

cause within fourteen days why his petition for review should not be dismissed

for lack of jurisdiction. On February 7, petitioner moved for an extension of time

to file a response to the show cause order. We granted petitioner’s motion and

petitioner’s response deadline was extended to February 28. Having received no

response, we hold that we lack jurisdiction over petitioner’s petition for review

for the reasons set out in our January 20 order. Accordingly, the petition for

review is DISMISSED for lack of jurisdiction.



                                                    Entered for the Court
                                                    PER CURIAM




                                         -2-